Appeal by the defendant from a judgment of the County Court, Westchester County (Cunningham, J.), rendered September 23, 1985, convicting him of manslaughter in the first degree, upon his plea of guilty, and imposing sentence.
*794Ordered that the judgment is affirmed.
The defendant’s contention that his guilty plea must be vacated because the factual recitation was legally insufficient to establish the elements of the crime to which he pleaded is without merit. Under the circumstances of this case, where there was a bargained-for guilty plea to a lesser crime, and the defendant was aware of the circumstances of the crime with which he was charged, the trial court was not required to elicit a factual basis for the crime to which the defendant entered a guilty plea (see, People v Grate, 130 AD2d 590; People v Epps, 122 AD2d 587).
The defendant’s contention that the court improperly denied his motion to suppress a written statement and identification testimony is foreclosed by his agreement, as a condition of his plea, to "withdraw * * * any motions either pending or decided” (see, People v Fox, 128 AD2d 722; People v Feingold, 125 AD2d 587). Brown, J. P., Kunzeman, Eiber and Kooper, JJ., concur.